Exhibit 10.3

CANOPIUS HOLDINGS BERMUDA LIMITED

March 13, 2013

WHEREAS, on September 20, 2010, Tower Group, Inc. (“Tower”) issued $150 million
aggregate principal amount of 5.00% Convertible Senior Notes scheduled to mature
on September 15, 2014 (the “Notes”) pursuant to an indenture (the “Indenture”)
with U.S. Bank National Association, as trustee (the “Indenture Trustee”);

WHEREAS, holders of the Notes (“Noteholders”) may convert their Notes into a
specified number of shares of Tower common stock, par value $0.01 per share
(“Tower Common Stock”), in certain circumstances pursuant to the terms and
subject to the conditions set forth in the Notes and the Indenture;

WHEREAS, $150 million aggregate principal amount of the Notes are outstanding as
of the date hereof;

WHEREAS, on July 30, 2012, Tower entered into an Agreement and Plan of Merger
(as heretofore amended, the “Merger Agreement”) with Canopius Holdings Bermuda
Ltd., a Bermuda limited company (“Bermuda Holdco”), Canopius Mergerco, Inc., a
Delaware corporation and a wholly owned subsidiary of Bermuda Holdco (“Delaware
Purchaser”), and Condor 1 Corporation, a Delaware corporation and a direct
wholly owned subsidiary of Delaware Purchaser (“Merger Sub”);

WHEREAS, the Merger Agreement provides that, pursuant to the terms and subject
to the conditions contained therein, Merger Sub will be merged with and into
Tower (the “Merger”), with Tower continuing as the surviving corporation and a
wholly owned indirect subsidiary of Bermuda Holdco, and each issued and
outstanding share of Tower Common Stock will automatically be converted into and
thereafter represent the right to receive a specified number of validly issued,
fully paid and non-assessable common shares of Bermuda Holdco, par value $0.01
per share (“Tower Ltd. Shares”);

WHEREAS, concurrent with the consummation of the Merger, Bermuda Holdco will be
renamed Tower Group International, Ltd. (Bermuda Holdco upon consummation of the
Merger is referred to herein as “Tower Ltd.”);

WHEREAS, upon consummation of the Merger, the Notes will cease being convertible
into shares of Tower Common Stock, but Noteholders may thereafter convert their
Notes into a specified number of Tower Ltd. Shares in certain circumstances
pursuant to the terms and subject to the conditions set forth in the Notes and
the Indenture; and

WHEREAS, the corporate interest of Tower Ltd. will be furthered by entering into
this Guarantee, dated as of March 13, 2013 (this “Guarantee”).



--------------------------------------------------------------------------------

NOW, THEREFORE, Tower Ltd. agrees as follows, effective concurrent with the
consummation of the Merger:

1. Tower Ltd. hereby unconditionally guarantees all obligations of Tower
pursuant to the terms and subject to the conditions set forth in the Notes and
the Indenture (the “Obligations”). This Guarantee is one of payment and
performance and not of collection.

2. The obligations of Tower Ltd. under this Guarantee are unconditional
irrespective of, and unaffected by, any other circumstance whatsoever including
the illegality, invalidity or unenforceability (in whole or in part) of any
provision of this Guarantee, to the fullest extent permitted by applicable law.

3. Tower Ltd. hereby waives and relinquishes all rights, remedies or defenses
now or hereafter accorded by applicable law to sureties or guarantors under any
statutory provision, common law or any other provision of law, and agrees not to
assert or take advantage of any such rights, remedies or defenses.

4. Tower Ltd. hereby waives notice of acceptance of this Guarantee and notice of
the Obligations, and waives presentment, demand for payment, protest, notice of
dishonor or non-payment of the Obligations, suit or the taking of other action
by the Indenture Trustee or Noteholders against Tower.

5. This Guarantee shall continue in full force and effect until the satisfaction
and discharge in full of all of the Obligations. This Guarantee may not be
amended or modified except as may be required by applicable law or with the
prior written consent of the Indenture Trustee.

6. Tower Ltd. may not assign its rights nor delegate its obligations under this
Guarantee, in whole or in part, and any purported assignment or delegation
absent such consent is void.

7. THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAW. TOWER LTD. AGREES TO THE EXCLUSIVE JURISDICTION OF U.S.
FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE COUNTY OF NEW YORK, THE STATE
OF NEW YORK, UNITED STATES OF AMERICA, OVER ANY DISPUTES ARISING UNDER OR
RELATING TO THIS GUARANTEE.

[Signature Page Follows]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tower Ltd. has duly executed and delivered this Guarantee as
of the day and year first above written.

 

CANOPIUS HOLDINGS BERMUDA LIMITED By:  

/s/ Susan J. Patschak

  Name: Susan J. Patschak   Title: Director

 

- 3 -